DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Applicant is advised to spell out “DR”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
More specifically, claim 6 recites: “the estimate of the aggregate amount of energy shifting is too low, thereby causing the real-time area amount of energy shifting to be less than the target energy shifting amount by more than the threshold amount”.  The specification did not provide disclosure for this feature.  In [0224] of US 2019/0385248, the specification recites: “in some cases the pre-event estimate for the aggregate amount of energy to be shifted by the identified energy consumers may be inaccurate, resulting in less energy shifting than is desired.” The specification did not disclose estimate of the energy shifting too low causing the real-time energy shifting to be less than the target energy shifting.  This language is not supported by the original disclosure and therefore constitutes new matter.  ((See also 37 C.F.R. 1.121(f), MPEP 608.04, 706.03(o)).
More specifically, claim 7 recites: “the estimate of the aggregate amount of energy shifting is too high, thereby causing the real-time area amount of energy shifting to be more than the target energy shifting amount by more than the threshold amount”.  The specification did not provide disclosure for this feature.  In [0224] of US 2019/0385248, the specification recites: “in some cases the pre-event estimate for the aggregate amount of energy to be shifted by the identified energy consumers may be inaccurate, resulting in less energy shifting than is desired.” The specification did not disclose estimate of the energy shifting too high causing the real-time energy shifting to be more than the target energy shifting.  This language is not supported by the original 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8 – 16 and 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Montalvo US 2012/0065805 (hereinafter Montalvo).
Regarding claim 1, Montalvo teaches: an energy management system comprising:
one or more processors; and

storing characteristics for a DR event, wherein the characteristics for the DR event comprise:
a target energy shifting amount (Fig. 3, [0068] - - the terms of DR agreements including a target energy shifting amount); and
a plurality of energy-consuming systems assigned to participate in the DR event (Fig. 2, Fig. 3, [0068] - - the users which had DR agreement are participants); and
during the DR event:
determining a real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems ([0137] - - determine real time electric KW demand of users 52A-52C);
determining that the real-time aggregate amount of energy shifting caused by the set of energy-consuming systems is different from the target energy shifting amount by more than a threshold amount ([0137] - - determining the difference between demand reduction and the DR agreement); and
altering the plurality of energy-consuming systems such that the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems is not different from the target energy shifting amount by more than a threshold amount ([0137] - - activate the supplemental energy source to generate supplemental power which equals to the deficit; As shown in Fig. 2, the supplemental energy source is 

Claim 8 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.
	
Claim 15 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.
	
Regarding claim 2, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: a number of energy- consuming systems in the plurality of energy-consuming systems decreases between when the characteristics for the DR event are stored and a beginning of the DR event ([0137] - - sub-end users decided to “opt out” of a DR event).

Regarding claim 9, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: the characteristics for the DR event further comprise a start time for the DR event, and an end time or a duration for the DR event ([0073] - - the details of the DR event, such as the start time, stop time).

Regarding claim 10, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems comprises:
receiving a status of heating, ventilation, and air conditioning (HVAC) systems for the plurality of energy-consuming systems ([0069] - - real time energy device operation information describing the operating status of appliances; appliances includes HVAC; [0074] - - HVAC).

Regarding claim 11, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems comprises:
receiving a status of other electronic devices associated with the plurality of energy-consuming systems ([0069] - - real time energy device operation information describing the operating status of appliances)

Regarding claim 12, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining the real-time aggregate amount of energy shifting caused by the plurality of energy-consuming systems comprises:
receiving information from meters that monitors energy consumption for the plurality of energy-consuming systems ([0137] - - real time electric KW demand of each sub-end users obtained from respective energy meters).

Regarding claim 13, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: storing a history of an amount of energy being consumed by the plurality of energy-consuming systems for at least a duration of the DR event ([Fig. 3, [0069] - - historical energy consumption data).

Regarding claim 14, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: determining a baseline energy consumption for each of the plurality of energy-consuming systems for a portion of the DR event that has elapsed ([0151] - - established baseline; the baseline for DR event is for a portion of the DR event).

Regarding claim 16, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: estimating an expected amount of energy shifting for a portion of the DR event that has not yet elapsed ([0137] - - since some user opt out, “the total aggregated demand reduction only would be 20MW”, this is an estimation of an expected amount of energy shifting for a portion of the DR event that has not yet elapsed)
	
Regarding claim 18, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: removing existing energy-consuming systems from the plurality of energy- consuming systems ([0136] - - when DR causing indoor temperature too high, terminate the DR event to the client, replace this action with another demand reduction action in a predetermined hierarchy).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo US 2012/0065805 (hereinafter Montalvo) in view of Montalvo US 2012/0065805 (hereinafter Montalvo).

Regarding claim 17, Montalvo teaches all the limitations of the base claims as outlined above. 

But that embodiment of Montalvo used for claim 15 does not explicitly teach: adding additional energy-consuming systems to the plurality of energy-consuming systems.

However, Montalvo further teaches: adding additional energy-consuming systems to the plurality of energy-consuming systems (Fig. 11, [0187] - - when specific 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Montalvo, and incorporating adding additional systems, as taught by Montalvo.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve energy management, as suggested by Montalvo ([0026]).

Regarding claim 19, Montalvo teaches all the limitations of the base claims as outlined above. 

But that embodiment of Montalvo used for claim 15 does not explicitly teach: altering DR event implementation profiles for one or more of the plurality of 4 energy-consuming systems to be more or less aggressive.

However, Montalvo further teaches: altering DR event implementation profiles for one or more of the plurality of energy-consuming systems to be more or less aggressive. (Fig. 11, [0187] - - when specific assets cannot be adapted, issue additional asset adaption commands such as to adapt different assets at the same user or other users; adaption including reduce power; adapt different assets at other user is alerting the “other user” to be more aggressive).

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above medium, as taught by Montalvo, and incorporating adding additional systems, as taught by Montalvo.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve energy management, as suggested by Montalvo ([0026]).

Regarding claim 20, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: pluralities of setpoint temperatures distributed over the DR event ([0116] - - set point of the chiller is automatically set; setting an operating temperature curve of an electric chiller).

Claims 3 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Montalvo US 2012/0065805 (hereinafter Montalvo) in view of Cheetham et al. U.S. Pub. 2012/0310431 (hereinafter Cheetham).

Regarding claim 3, Montalvo teaches all the limitations of the base claims as outlined above. 

Montalvo does not explicitly teach: calculating an estimate of the aggregate amount of energy shifting before the DR event.

However, Cheetham teaches: calculating an estimate of the aggregate amount of energy shifting before the DR event ([0031] - - select participants based on PLR (potential load reduction), thus the total PLR of all the selected participants is an estimate of aggregate amount of energy shifting).

Montalvo and Cheetham are analogous art because they are from the same field of endeavor.  They all relate to energy control system.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Montalvo, and incorporating estimating energy shifting before DR event, as taught by Cheetham.  

One of ordinary skill in the art would have been motivated to do this modification in order to select more appropriate consumers for DR event, as suggested by Cheetham ([0002]).

Regarding claim 4, the combination of Montalvo and Cheetham teaches all the limitations of the base claims as outlined above. 

Cheetham further teaches: the estimate of the aggregate amount of energy shifting is used to select energy-consuming systems for inclusion in the plurality of energy-consuming systems ([0031] - - select participants based on PLR (potential load reduction)).
Montalvo and Cheetham are combinable for the same rationale as set forth.

Regarding claim 5, the combination of Montalvo and Cheetham teaches all the limitations of the base claims as outlined above. 

Montalvo further teaches: a subset of the plurality of energy-consuming systems drops out of the plurality of energy-consuming systems prior to the DR event, thereby causing the estimate of the aggregate amount of energy shifting to be less than the real-time aggregate amount of energy shifting during the DR event ([0137] - - end users opt out of a DR event causing deficit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUHUI R PAN/Primary Examiner, Art Unit 2116